Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to Claim 1, Claim 1 recites: “determining a size of a sidelink resource pool bitmap based on the number of the uplink slots; receiving, based on the size of the sidelink resource pool bitmap, a second configuration message comprising a sidelink resource pool bitmap; determining one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots” (emphasis added).  It is unclear whether the second instance of “a sidelink resource pool bitmap” is the same as or is different from the first instance of “a sidelink resource pool bitmap”.  It is also unclear which “sidelink resource pool bitmap” is “the sidelink resource pool bitmap” utilized in the step: “determining one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots” (emphasis added).  The examiner suggests adding the words first and second into the claim language, so that the claim includes: determining a size of a first sidelink resource pool bitmap based on the number of the uplink slots; receiving, based on the size of the first sidelink resource pool bitmap, a second configuration message comprising a second sidelink resource pool bitmap.  In addition, the examiner suggests clarifying which “sidelink resource pool bitmap” is “the sidelink resource pool bitmap”.  
  	Claims 2-10 are rejected through dependence from Claim 1.  


In regard to Claim 11, Claim 11 recites: “determine a size of a sidelink resource pool bitmap based on the number of the uplink slots; receive, based on the size of the sidelink resource pool bitmap, a second configuration message comprising a sidelink resource pool bitmap; determine one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots” (emphasis added).  It is unclear whether the second instance of “a sidelink resource pool bitmap” is the same as or is different from the first instance of “a sidelink resource pool bitmap”.  It is also unclear which “sidelink resource pool bitmap” is “the sidelink resource pool bitmap” utilized in the step: “determining one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots” (emphasis added).  The examiner suggests adding the words first and second into the claim language, so that the claim includes: determine a size of a first sidelink resource pool bitmap based on the number of the uplink slots; receive, based on the size of the first sidelink resource pool bitmap, a second configuration message comprising a second sidelink resource pool bitmap.  In addition, the examiner suggests clarifying which “sidelink resource pool bitmap” is “the sidelink resource pool bitmap”.  
  	Claims 12-19 are rejected through dependence from Claim 11.  


In regard to Claim 20, Claim 20 recites: “transmit a second configuration message comprising a sidelink resource pool bitmap; … determine a size of a sidelink resource pool bitmap based on the number of the uplink slots; receive, based on the size of the sidelink resource pool bitmap, the second configuration message comprising the sidelink resource pool bitmap; determine one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots” (emphasis added).  It is unclear whether the second instance of “a sidelink resource pool bitmap” is the same as or is different from the first instance of “a sidelink resource pool bitmap”.  It is also unclear which “sidelink resource pool bitmap” is “the sidelink resource pool bitmap” utilized in the steps: “receive, based on the size of the sidelink resource pool bitmap, the second configuration message comprising the sidelink resource pool bitmap; determine one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots” (emphasis added).  The examiner suggests adding the words first and second into the claim language, so that the claim includes: transmit a second configuration message comprising a first sidelink resource pool bitmap; … determine a size of a second sidelink resource pool bitmap based on the number of the uplink slots.  In addition, the examiner suggests clarifying which “sidelink resource pool bitmap” is “the sidelink resource pool bitmap”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (Pub. No.: US 20200280981 A1), hereafter referred to as Shin.  
	In regard to Claim 1, Shin teaches A method comprising: receiving, by a wireless device (UE, Para. 150) from a base station (BS, Para. 150), a first configuration message comprising a cell specific time division duplex (TDD) uplink (UL)-downlink (DL) pattern indicating a number of uplink slots (transmitting TDD configuration information indicating the slots for the UL transmission, Para. 11.  The BS may indicate TDD configuration information about the sidelink through a physical sidelink broadcast channel (PSBCH). The TDD configuration information may be DL, UL, and flexible slot information, Para. 150).  
Shin teaches determining a size of a sidelink resource pool bitmap (Lbitmap is the length of the bitmap, Para. 112) based on the number of the uplink slots (information about the location of the resource pool in a time domain may be represented by bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1).  Lbitmap is the length of the bitmap and may be determined according to a slot format. According to the slot format, a UL and time resources may be configured more flexibly in units of slots, Para. 112, FIG. 3).  
Shin teaches receiving, based on the size of the sidelink resource pool bitmap, a second configuration message comprising a sidelink resource pool bitmap (transmitting a system information block (SIB) for a sidelink including a bitmap indicating a slot as a resource pool of a UE, Para. 11.  A UE 6-01 with camping on 6-05 may receive a sidelink SIB from a BS 6-03 in step 6-10, Para. 153, FIG. 6).  
Shin teaches determining one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots (the UE may indicate bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1), which is location information about the resource pool in a time domain, through sidelink SIB information.  The slot tk through which the PSSCH is transmitted via the sidelink is an area where bi=1 and i=kmodulo(Lbitmap) in the bitmap (b0, b1, . . . , bi, . . . , bLbitmap−1), which is resource pool location information in a time domain, Para. 150, FIG. 6).  
Shin teaches transmitting one or more transport blocks via the one or more sidelink slots (transmitting a PSSCH configuration for sidelink symbols, wherein a PSSCH is transmitted, at the UE, based on the sidelink symbols of the slot, Para. 11.  UE 6-01 may broadcast data to other UEs 6-02 via a PSSCH in step 6-70. The UE 6-01 may perform transmission in a single slot configured in a single carrier via the PSSCH, Para. 155-156, FIG. 6).  


In regard to Claim 11, Shin teaches A wireless device (UE, Para. 150) comprising: one or more processors (processor of a general-purpose computer, Para. 36); and memory storing instructions (computer program instructions may also be stored in a computer-readable memory, Para. 36) that, when executed by the one or more processors, cause the wireless device to: receive, from a base station (BS, Para. 150), a first configuration message comprising a cell specific time division duplex (TDD) uplink (UL)-downlink (DL) pattern indicating a number of uplink slots (transmitting TDD configuration information indicating the slots for the UL transmission, Para. 11.  The BS may indicate TDD configuration information about the sidelink through a physical sidelink broadcast channel (PSBCH). The TDD configuration information may be DL, UL, and flexible slot information, Para. 150).  
Shin teaches determine a size of a sidelink resource pool bitmap (Lbitmap is the length of the bitmap, Para. 112) based on the number of the uplink slots (information about the location of the resource pool in a time domain may be represented by bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1).  Lbitmap is the length of the bitmap and may be determined according to a slot format. According to the slot format, a UL and time resources may be configured more flexibly in units of slots, Para. 112, FIG. 3).  
Shin teaches receive, based on the size of the sidelink resource pool bitmap, a second configuration message comprising a sidelink resource pool bitmap (transmitting a system information block (SIB) for a sidelink including a bitmap indicating a slot as a resource pool of a UE, Para. 11.  A UE 6-01 with camping on 6-05 may receive a sidelink SIB from a BS 6-03 in step 6-10, Para. 153, FIG. 6).  
Shin teaches determine one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots (the UE may indicate bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1), which is location information about the resource pool in a time domain, through sidelink SIB information.  The slot tk through which the PSSCH is transmitted via the sidelink is an area where bi=1 and i=kmodulo(Lbitmap) in the bitmap (b0, b1, . . . , bi, . . . , bLbitmap−1), which is resource pool location information in a time domain, Para. 150, FIG. 6).  
Shin teaches transmit one or more transport blocks via the one or more sidelink slots (transmitting a PSSCH configuration for sidelink symbols, wherein a PSSCH is transmitted, at the UE, based on the sidelink symbols of the slot, Para. 11.  UE 6-01 may broadcast data to other UEs 6-02 via a PSSCH in step 6-70. The UE 6-01 may perform transmission in a single slot configured in a single carrier via the PSSCH, Para. 155-156, FIG. 6).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Wei et al. (Pub. No.: US 20220109998 A1), hereafter referred to as Wei.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Shin teaches the uplink slots.  
Shin fails to teach the uplink slots comprise full uplink slots and non-full uplink slots.  
	Wei teaches the uplink slots comprise full uplink slots (a number of slots with only uplink symbols, Para. 52, FIG. 3) and non-full uplink slots (remaining slots within the slot configuration periodicity are flexible, Para. 54, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 3, as presented in the rejection of Claim 1, Shin teaches the uplink slots.  
Shin fails to teach the full uplink slots are determined based on the number of uplink slots.  
	Wei teaches the full uplink slots are determined based on the number of uplink slots (a number of slots with only uplink symbols by y1, Para. 52, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 4, as presented in the rejection of Claim 1, Shin teaches uplink slots.  
Shin fails to teach the non-full uplink slots are determined based on a number of uplink symbols in a slot.  
	Wei teaches the non-full uplink slots (The remaining symbols in the slot are flexible, Para. 64, FIG. 3) are determined based on a number of uplink symbols in a slot (A number of uplink last symbols in the slot by y3, Para. 63, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 5, as presented in the rejection of Claim 1, Shin teaches the cell specific TDD UL-DL pattern.  
Shin fails to teach the cell specific TDD UL-DL pattern further comprises the number of uplink symbols.  
	Wei teaches the cell specific TDD UL-DL pattern further comprises the number of uplink symbols (a number of uplink symbols by y2, Para. 53, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 6, as presented in the rejection of Claim 1, Shin teaches the sidelink resource pool bitmap.  
Shin fails to teach determining the size of the sidelink resource pool bitmap is further based on the number of uplink symbols.  
	Wei teaches determining the size of the sidelink resource pool bitmap (The remaining symbols in the slot are flexible, Para. 64, FIG. 3) is further based on the number of uplink symbols (A number of uplink last symbols in the slot by y3, Para. 63, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 7, as presented in the rejection of Claim 1, Shin teaches the sidelink resource pool bitmap.  
Shin fails to teach the determining the one or more sidelink slots of the sidelink resource pool bitmap further comprises applying the sidelink resource pool bitmap to the non-full uplink slots based on the number of uplink symbols.  
	Wei teaches the determining the one or more sidelink slots of the sidelink resource pool bitmap further comprises applying the sidelink (a SL interface 705 and may comprise a PSCCH, a PSSCH, a PSDCH, and a PSBCH, Para. 95, FIG. 7) resource pool bitmap (Each resource grid comprises a number of resource blocks, which describe the mapping of certain physical channels to resource elements, Para. 102, FIG. 7) to the non-full uplink slots (the remaining slots within the slot configuration periodicity are flexible, Para. 54, FIG. 3) based on the number of uplink symbols (a number of uplink symbols by y2, Para. 53, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 8, Shin teaches the applying further comprises applying the sidelink resource pool bitmap (information about the location of the resource pool in a time domain may be represented by bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1), Para. 112, FIG. 3) to a first non-full uplink slot (In the case of TDD, Ndfs refers to slots in which all or part of slots are configured as flexible in the last configured slot format, Para. 148) when a number of uplink symbols in the first non-full uplink slot is greater than a threshold (the available slot for sidelink transmission may be the slot for which the number of uplink symbols is larger than a threshold, Para. 148).  

	In regard to Claim 9, Shin teaches the threshold is indicated (the threshold X′ or Y′ value may be configured in the resource pool, Para. 148) by the base station (a method of performing communication by a BS (BS), includes transmitting a PSSCH configuration for sidelink symbols, wherein a PSSCH is transmitted, at the UE, based on the sidelink symbols of the slot, Para. 11).  

	In regard to Claim 10, Shin teaches the threshold is preconfigured (the threshold X′ or Y′ value may be (pre-)configured in the resource pool, Para. 148).  

In regard to Claim 12, as presented in the rejection of Claim 11, Shin teaches the uplink slots.  
Shin fails to teach the uplink slots comprise full uplink slots and non-full uplink slots.  
	Wei teaches the uplink slots comprise full uplink slots (a number of slots with only uplink symbols, Para. 52, FIG. 3) and non-full uplink slots (remaining slots within the slot configuration periodicity are flexible, Para. 54, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 13, as presented in the rejection of Claim 11, Shin teaches the uplink slots.  
Shin fails to teach the full uplink slots are determined based on the number of uplink slots.  
	Wei teaches the full uplink slots are determined based on the number of uplink slots (a number of slots with only uplink symbols by y1, Para. 52, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 14, as presented in the rejection of Claim 11, Shin teaches uplink slots.  
Shin fails to teach the non-full uplink slots are determined based on a number of uplink symbols in a slot.  
	Wei teaches the non-full uplink slots (The remaining symbols in the slot are flexible, Para. 64, FIG. 3) are determined based on a number of uplink symbols in a slot (A number of uplink last symbols in the slot by y3, Para. 63, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 15, as presented in the rejection of Claim 11, Shin teaches the cell specific TDD UL-DL pattern.  
Shin fails to teach the cell specific TDD UL-DL pattern further comprises the number of uplink symbols.  
	Wei teaches the cell specific TDD UL-DL pattern further comprises the number of uplink symbols (a number of uplink symbols by y2, Para. 53, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 16, as presented in the rejection of Claim 11, Shin teaches the sidelink resource pool bitmap.  
Shin fails to teach determining the size of the sidelink resource pool bitmap is further based on the number of uplink symbols.  
	Wei teaches determining the size of the sidelink resource pool bitmap (The remaining symbols in the slot are flexible, Para. 64, FIG. 3) is further based on the number of uplink symbols (A number of uplink last symbols in the slot by y3, Para. 63, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 17, as presented in the rejection of Claim 11, Shin teaches the sidelink resource pool bitmap.  
Shin fails to teach the determining the one or more sidelink slots of the sidelink resource pool bitmap further comprises applying the sidelink resource pool bitmap to the non-full uplink slots based on the number of uplink symbols.  
	Wei teaches the determining the one or more sidelink slots of the sidelink resource pool bitmap further comprises applying the sidelink (a SL interface 705 and may comprise a PSCCH, a PSSCH, a PSDCH, and a PSBCH, Para. 95, FIG. 7) resource pool bitmap (Each resource grid comprises a number of resource blocks, which describe the mapping of certain physical channels to resource elements, Para. 102, FIG. 7) to the non-full uplink slots (the remaining slots within the slot configuration periodicity are flexible, Para. 54, FIG. 3) based on the number of uplink symbols (a number of uplink symbols by y2, Para. 53, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Shin since Wei provides a technique for conveying information describing the format of slots and their symbols in a duplexing arrangement, which can be introduced into the system of Shin to ensure user equipment is sufficiently informed of the duplexing types performed for slots and respective symbols.  

In regard to Claim 18, Shin teaches the applying further comprises applying the sidelink resource pool bitmap (information about the location of the resource pool in a time domain may be represented by bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1), Para. 112, FIG. 3) to a first non-full uplink slot (In the case of TDD, Ndfs refers to slots in which all or part of slots are configured as flexible in the last configured slot format, Para. 148) when a number of uplink symbols in the first non-full uplink slot is greater than a threshold (the available slot for sidelink transmission may be the slot for which the number of uplink symbols is larger than a threshold, Para. 148).  

In regard to Claim 19, Shin teaches the threshold is indicated (the threshold X′ or Y′ value may be configured in the resource pool, Para. 148) by the base station (a method of performing communication by a BS (BS), includes transmitting a PSSCH configuration for sidelink symbols, wherein a PSSCH is transmitted, at the UE, based on the sidelink symbols of the slot, Para. 11) or the threshold is preconfigured (the threshold X′ or Y′ value may be (pre-)configured in the resource pool, Para. 148).  


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Osawa et al. (Pub. No.: US 20210329648 A1), hereafter referred to as Osawa.  
	In regard to Claim 20, Shin teaches A system comprising: a base station (BS, Para. 150) comprising: one or more first processors (BS processor 1903, Para. 204, FIG. 10); the one or more first processors, cause the base station to: transmit a first configuration message comprising a cell specific time division duplex (TDD) uplink (UL)-downlink (DL) pattern indicating a number of uplink slots (transmitting TDD configuration information indicating the slots for the UL transmission, Para. 11.  The BS may indicate TDD configuration information about the sidelink through a physical sidelink broadcast channel (PSBCH). The TDD configuration information may be DL, UL, and flexible slot information, Para. 150).  
Shin teaches transmit a second configuration message comprising a sidelink resource pool bitmap (transmitting a system information block (SIB) for a sidelink including a bitmap indicating a slot as a resource pool of a UE, Para. 11.  A UE 6-01 with camping on 6-05 may receive a sidelink SIB from a BS 6-03 in step 6-10, Para. 153, FIG. 6).  
Shin teaches a wireless device (UE, Para. 150) comprising: one or more second processors (processor of a general-purpose computer, Para. 36); and second memory storing second instructions (computer program instructions may also be stored in a computer-readable memory, Para. 36) that, when executed by the one or more second processors, cause the wireless device to: receive the first configuration message comprising the cell specific TDD UL-DL pattern indicating the number of uplink slots (transmitting TDD configuration information indicating the slots for the UL transmission, Para. 11.  The BS may indicate TDD configuration information about the sidelink through a physical sidelink broadcast channel (PSBCH). The TDD configuration information may be DL, UL, and flexible slot information, Para. 150).  
Shin teaches determine a size of a sidelink resource pool bitmap (Lbitmap is the length of the bitmap, Para. 112) based on the number of the uplink slots (information about the location of the resource pool in a time domain may be represented by bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1).  Lbitmap is the length of the bitmap and may be determined according to a slot format. According to the slot format, a UL and time resources may be configured more flexibly in units of slots, Para. 112, FIG. 3).  
Shin teaches receive, based on the size of the sidelink resource pool bitmap, the second configuration message comprising the sidelink resource pool bitmap (transmitting a system information block (SIB) for a sidelink including a bitmap indicating a slot as a resource pool of a UE, Para. 11.  A UE 6-01 with camping on 6-05 may receive a sidelink SIB from a BS 6-03 in step 6-10, Para. 153, FIG. 6).  
Shin teaches determine one or more sidelink slots by applying the sidelink resource pool bitmap to the uplink slots (the UE may indicate bitmap information (b0, b1, . . . , bi, . . . , bLbitmap−1), which is location information about the resource pool in a time domain, through sidelink SIB information.  The slot tk through which the PSSCH is transmitted via the sidelink is an area where bi=1 and i=kmodulo(Lbitmap) in the bitmap (b0, b1, . . . , bi, . . . , bLbitmap−1), which is resource pool location information in a time domain, Para. 150, FIG. 6).  
Shin teaches transmit one or more transport blocks via the one or more sidelink slots (transmitting a PSSCH configuration for sidelink symbols, wherein a PSSCH is transmitted, at the UE, based on the sidelink symbols of the slot, Para. 11.  UE 6-01 may broadcast data to other UEs 6-02 via a PSSCH in step 6-70. The UE 6-01 may perform transmission in a single slot configured in a single carrier via the PSSCH, Para. 155-156, FIG. 6).  
Shin fails to teach first memory storing first instructions that, when executed by the one or more first processors, cause the base station to: transmit.  
Osawa teaches first memory (storage device 1002, Para. 99, FIG. 14) storing first instructions (a control program which is stored in the storage device 1002, Para. 99, FIG. 14) that, when executed by the one or more first processors (a control program which is stored in the storage device 1002 and operates on the processor 1001, Para. 99, FIG. 14), cause the base station (base station apparatus 10, Para. 97, FIGS. 10, 14) to: transmit a first configuration message (in step S12, the base station apparatus 10 transmits the SL resource configuration to the user equipment 20A, Para. 76, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osawa with the teachings of Shin since Osawa provides a technique for an arrangement of components for base stations, which can be introduced into the system of Shin to ensure appropriate configuration programs are stored and utilized by a processor of a base station.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Khoryaev et al. (Pub. No.: US 20180206260 A1) teaches determining a size of a sidelink resource pool bitmap based on the number of the uplink slots (A time domain bitmap 360, corresponding to the 8-bit value (1,1,0,1,0,1,0,0) in FIG. 3 indicates on the time axis, which subset of uplink subframes are used for PSCCH transmission, Para. 41, FIG. 3).  
Martin et al. (Pub. No.: US 20180007495 A1) teaches determining a size of a sidelink resource pool bitmap based on the number of the uplink slots (The respective control regions 458 are configured using a subframe bitmap 462 indicating regions of side-link control (SC) resources 464 while the other resources 466 are used for the wireless access network (WAN). These may be distributed in frequency across regions of side-link control physical resource blocks 474, whereby other regions contain physical uplink control channel (PUCCH) resources 470 and WAN physical resource blocks 472, as schematically represented in FIG. 4, Para. 46).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-1-2022  

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477